DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 22 Nov. 2019.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed 24 March 2020, 28 January 2021, and 16 September 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–7 and 16–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are interpreted to cover software per se.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 8 is directed to an abstract idea of managing asset collaboration and access thereto via licensing terms and royalty apportionments. 

(1)  accessing a distributed ledger comprising a plurality of intellectual property (IP) assets comprising an aggregate stack of IP, and IP licensing terms corresponding to the plurality of IP assets; 
(2) interpreting an IP description value and an IP addition request; 
(3) adding an apportionment of royalties to the IP licensing terms; 
(4) wherein at least one of the plurality of IP assets comprises at least one instruction set; 
(5) performing an operation on the distributed ledger to commit a party to a contract term 
(6) apportioning royalties to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms.
Limitations (1)–(6) represent a certain methods of organizing human activity and/or mental process, i.e., a process that can be performed mentally and/or with pen and paper. Therefore, limitations (1)–(6) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 8 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, the additional element of “via an IP transaction wrapper of the distributed ledger” (in reference to “performing an operation”) is mere recitation of using a generic computer component to implement the abstract idea in-part.
Claim 8 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. 
Dependent claims 9–15 fail to cure this deficiency of independent claim 8 (set forth directly above) and are rejected accordingly. Particularly, claims 9–15 recite additional limitations that represent, in addition to elements (1)–(6) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claims 1–7 and 16–20 contain language similar to claims 8–15 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–7 and 16–20 are also rejected under 35 U.S.C. § 101.  
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Ma (US 2018/0285996 A1).
As per claim 8, Ma discloses a method, comprising: 
accessing a distributed ledger comprising a plurality of intellectual property (IP) assets comprising an aggregate stack of IP, and IP licensing terms corresponding to the plurality of IP assets ([0020] [0055] [0073] [0081] [0110]); 
interpreting an IP description value and an IP addition request ([0055]; [0104]); 

wherein at least one of the plurality of IP assets comprises at least one instruction set (note: this “wherein” clause represents nonfunctional descriptive material and is therefore not afforded any patentable weight); 
performing an operation on the distributed ledger to commit a party to a contract term via an IP transaction wrapper of the distributed ledger, wherein the operation provides provable access to the at least one instruction set ([0105] [0111]–[0112]); and 
apportioning royalties to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms ([0017] [0020] [0159]).
As per claim 9, Ma discloses the method of claim 8, further comprising adding a new IP asset to the aggregate stack of IP, and updating, according to a rule, the apportionment of royalties in response to the addition of the new IP asset ([0020] [0099]).
As per claim 10, Ma discloses the method of claim 8, further comprising adjusting the plurality of owning entities, and updating the apportionment of royalties in response to the adjusting (at least [0157]–[0159]).
As per claim 11, Ma discloses the method of claim 10, wherein the adjusting comprises at least one of adding an entity, changing an entity, or removing an entity (at least [0157]–[0159]). 
As per claim 12, Ma discloses the method of claim 8, wherein the operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization (at least [0017] [0105] [0111]–[0112] [0155]).
As per claim 13, Ma discloses the method of claim 8, further comprising embedding at least one IP licensing term in the distributed ledger, and wherein performing the operation on the distributed ledger provides access to at least one of the plurality of IP assets, and commits an 
As per claim 14, Ma discloses the method of claim 8, further comprising determining that at least one of the plurality of IP assets has expired, and updating the apportionment of royalties in response to the determining that the at least one of the plurality of IP assets has expired ([0020] [0099] [0086] [0157]–[0159]).
As per claim 15, Ma discloses the method of claim 8, further comprising determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties in response to the change of the owning entity ([0017] [0020] [0099] [0086] [0157]–[0159]).
Claims 1–7 and 16–20 contain language similar to claims 8–15 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–7 and 16–20 are also rejected under 35 U.S.C. § 102 as anticipated by Ma. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685